Citation Nr: 1004469	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  07-34 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities 
(TDIU).  


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 









	
INTRODUCTION

The Veteran had active service from September 1979 to 
December 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, Puerto Rico, denying the claim currently on appeal.  

As an introductory matter, the Board notes that the Veteran 
requested in a letter received by VA in December 2009 that 
his claim to be remanded to the RO in Puerto Rico because he 
had submitted evidence that had not yet been considered by 
the local RO.  However, a review of the record demonstrates 
that the Veteran has not submitted any evidence relevant to 
his claim since the March 2009 supplemental statement of the 
case.  As such, a remand is not necessary in this case.  

Furthermore, the Board notes that the Veteran was 
represented by the Puerto Rico Public Advocate for Veterans 
Affairs during the pendency of this claim.  However, VA 
received notice from the Veteran in August 2009 indicating 
his intent to revoke his power of attorney with this 
organization.  


FINDING OF FACT

The preponderance of the evidence demonstrates that the 
Veteran is not totally unemployable due to his service-
connected disabilities.  


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.340, 
3.341, 4.16 (2009).  



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 
5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
on the claim for VA benefits.  

Here, the duty to notify was satisfied by way of a letter 
sent to the Veteran in August 2006 that fully addressed all 
notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate his TDIU claim and of 
his and VA's respective duties for obtaining evidence.  Such 
letter also informed him of the evidence and information 
necessary to establish an effective date in accordance with 
Dingess/Hartman, supra.  

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of pertinent treatment records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Relevant to the claim decided herein, 
the Board notes that the Veteran received VA medical 
examinations addressing the current severity of his service-
connected disabilities and the impact they have on his 
employability in May 2006, October 2006, February 2008, and 
March 2008.  Such examination reports, as well as the 
Veteran's VA outpatient treatment records, have been 
obtained and considered in his appeal.  Significantly, the 
Veteran has not identified any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not yet been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Entitlement to TDIU Benefits

The Veteran contends that he is entitled to TDIU benefits 
based on his service-connected disabilities.  However, as 
discussed below, the preponderance of the evidence 
demonstrates that the Veteran does not meet the statutory 
requirements necessary for a grant of TDIU benefits.  As 
such, the claim must be denied.   

VA regulations indicate that when a Veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when: 1) if there is only one disability, this disability 
shall be ratable at 60 percent or more; and 2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16(a).  

To meet the requirement of "one 60 percent disability" or 
"one 40 percent disability," the following will be 
considered as one disability: (1) disability of one or both 
lower extremities, including the bilateral factor, if 
applicable; (2) disabilities resulting from one common 
etiology; (3) disabilities affecting a single body system; 
(4) multiple injuries incurred in action; and (5) multiple 
disabilities incurred as a prisoner of war.  Id.  

In addition to the foregoing, there must be evidence that 
the disabled person is unable to secure or follow a 
substantially gainful occupation.  Id.  Marginal employment 
is not considered substantially gainful employment.  Id.  A 
total disability rating may also be assigned pursuant to the 
procedures set forth in 38 C.F.R. § 4.16(b) for Veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
section 4.16(a).  

The Veteran is service-connected for bronchitis (rated as 30 
percent disabling); a lumbar strain (rated as 20 percent 
disabling); cervical spondylosis (rated as 10 percent 
disabling); the residuals of a tonsillectomy (rated as 0 
percent disabling); and pseudofolliculitis barbae (rated as 
0 percent disabling).  The Veteran's combined disability 
rating is 50 percent.  As such, the Veteran does not meet 
the minimum statutory requirements for a claim of TDIU 
benefits, as his combined disability rating does not total 
70 percent and he does not have a single disability rated as 
40 percent or more disabling.  

Nonetheless, entitlement to the benefit on an extraschedular 
basis may be considered by the Director of the Compensation 
and Pension Service when a Veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities, even though percentage 
requirements are not met, with consideration given to the 
Veteran's background including his employment and 
educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  In 
determining whether the Veteran is entitled to a TDIU 
rating, neither nonservice-connected disabilities nor 
advancing age may be considered.  38 C.F.R. § 4.19.  

The Veteran was afforded a VA examination of the spine in 
May 2006.  The examiner indicated that the Veteran was 
independent in self-care and activities of daily living, and 
that he was studying full-time at a University with no 
restrictions or special accommodations.  It was noted that 
the Veteran worked at a base until 2003 when it closed.  The 
Veteran was afforded an additional VA spine examination in 
February 2008.  The examiner concluded that the Veteran had 
difficulty performing daily activities because of his back 
pain.  The Veteran reported that he had not worked since 
2003.  He indicated that he quit working because of his 
physical disabilities during this examination.  However, the 
examiner concluded that the Veteran's cervical spondylosis 
and his lumbar strain did not have significant effects on 
his occupation.  

The Veteran was afforded a VA respiratory examination in 
October 2006.  He reported that he was unemployed at such 
time.  The Veteran was found to have no restrictive lung 
disease or any periods of incapacitation because of his 
asthma.  The examiner diagnosed the Veteran with bronchial 
asthma and concluded that it was a mild obstructive 
ventilatory impairment.  The Veteran was afforded another VA 
respiratory examination in March 2008.  He reported having 
easy fatigue and shortness of breath with moderate exertion.  
The examiner concluded that with treatment, the Veteran 
still had some symptoms, but they were improved and 
decreasing in severity.  The Veteran's condition was noted 
to be mild between asthma attacks which occurred several 
times per year.  There was no finding of unemployability, 
but it did affect occupational functioning and daily 
activities according to a February 2008 throat examination.  
The examiner concluded that the Veteran had no dyspnea at 
rest and only mild dyspnea upon mild exertion.  

The Veteran was afforded a VA skin examination in February 
2008.  He reported having bumps in his beard area after 
shaving since his military service.  Examination revealed 
that less than one percent of the exposed skin was affected 
by this condition, resulting in no disfigurement.  The 
examiner diagnosed the Veteran with pseudofolliculitis 
barbae, and concluded that this disability had no affect on 
his ability to perform his normal daily activities or to 
engage in a gainful occupation.  

The Veteran was also afforded a VA examination for his 
throat in February 2008.  The examiner noted that the 
Veteran had a tonsillectomy during his military service in 
1983.  There was no evidence of a present throat problem.  
The examiner concluded that the Veteran had excellent 
results from his prior tonsillectomy.  

Finally, the Board notes that the Veteran was afforded a VA 
mental disorder examination in February 2008.  The Veteran 
is not service-connected for a mental disorder.  According 
to the examiner, the Veteran suffered from alcohol 
dependence with a related mood disorder.  The Veteran was 
also noted to have elements of a personality disorder that 
were important to his depressive symptoms as well.  The 
examiner concluded that this mental disability resulted in 
moderately severe impairment for adequate social or 
occupational functioning.  

The above evidence demonstrates that the Veteran is not 
totally unemployable as a result of his service-connected 
disabilities.  The record indicates that the Veteran last 
worked in 2003.  Although the record does reflect the 
presence of significant service-connected disabilities and 
nonservice-connected disabilities at this time, there is no 
persuasive evidence that the Veteran suffers from 
significant occupational impairment due to his service-
connected asthma, back disabilities, pseudofolliculitis 
barbae, and residuals of a tonsillectomy, beyond the level 
contemplated in the assigned disability ratings, such that 
extraschedular consideration would be warranted.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is a recognition that industrial 
capabilities are impaired).  The Veteran has been afforded 
numerous VA examinations for his service-connected 
disabilities, and none of the examiners have opined that the 
Veteran is unemployable as a result of his service-connected 
disabilities.  The Board recognizes that the February 2008 
VA examiner noted that the Veteran's bronchitis did result 
in occupational impairment.  However, there was no finding 
of total occupational impairment and the rating criteria are 
meant to compensate a Veteran for some degree of 
occupational impairment.  

Rather, according to a February 2008 mental disorder VA 
examination, the Veteran had a mood disorder and alcohol 
dependence that resulted in a moderately severe impairment 
in the Veteran's occupational functioning.  The Veteran is 
not service-connected for either of these mental conditions 
which appear to be the predominant disabilities impacting 
the Veteran's employability.  Overall, the evidence of 
record does not demonstrate that the Veteran's service-
connected disabilities alone cause marked interference with 
employment.  

Since the preponderance of the evidence is against the 
claim, the provisions of 38 U.S.C. § 5107(b) regarding 
reasonable doubt are not applicable.  The Veteran's claim of 
entitlement to TDIU benefits must be denied.


ORDER

TDIU is denied.  



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


